Citation Nr: 0320924	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  98-07 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active duty from January 1965 to January 
1968.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  By a Board decision issued in June 
2001, the Board denied entitlement to service connection for 
an acquired psychiatric disorder and for entitlement to an 
evaluation in excess of 10 percent for bilateral 
metatarsalalgia of the first, second, and third metatarsals.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims.  In October 
2002, the parties submitted a Joint Motion for Partial 
Remand.  That motion requested that the Court vacate and 
remand that part of the decision of the Board which denied 
the veteran's claim for service connection for an acquired 
psychiatric disorder.  The motion reflected that the parties 
agreed that the veteran would withdraw his appeal for an 
increased evaluation for service-connected bilateral 
metatarsalalgia.  By an Order issued in October 2002, the 
Court granted the motion.  The claim for service connection 
for an acquired psychiatric disorder returned to the Board, 
and that claim is now before the Board for appellate review.

In June 2000, the veteran had testified before the 
undersigned Veterans Law Judge at the RO in Milwaukee, 
Wisconsin.  A copy of the hearing transcript is associated 
with the claims file.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim addressed in this decision has been obtained.

2.  The medical evidence, including a medical opinion, 
establishes that the veteran's service aggravated preexisting 
depression, which led to the veteran's current psychiatric 
disorder.  


CONCLUSION OF LAW

The criteria for service connection for depression, as 
aggravated by service, are met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is should be entitled to service 
connection for a psychiatric disorder.

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

The claim addressed in this decision has been resolved in the 
veteran's favor.  It would be adverse to the veteran's 
interests to remand this claim for further action in 
compliance with the VCAA.  



Claim for service connection for an acquired psychiatric 
disorder

The service medical records associated with the claims files 
reflect that the veteran was seen in psychiatric clinic in 
service in November and December 1967, but did not keep an 
appointment scheduled in January 1968.  No diagnosis appears 
in the very brief notations in the service medical records.  

The veteran has also stated that he was seen by counselors 
while stationed at Charleston Air Force Base in 1965 and 
1966.  The Board notes that no records associated with the 
claims file corroborate this report from the veteran.  
However, according to a March 1997 response from the National 
Personnel Records Center (NPRC) in response to a VA request 
for service medical records, service medical and dental 
records were provided to VA in August 1969.  No records dated 
as received in 1969 are associated with the claims file.  

The Board also notes that, in 1997, VA requested that NPRC 
search for counseling records.  NPRC provided a response, 
dated in January 1998, indicating that no mental hygiene 
records were available.  Clinical records obtained in October 
1999, however, clearly reflect that the veteran was seen for 
psychiatric treatment during service and support the 
veteran's contentions.  

The veteran has also reported that he had difficulty 
performing his duties in service because of his depression.  
The records show that he had active service of three years' 
duration.  He has reported that he had signed up for four 
years' service, but was separated after three years because 
of problems related to his depression.  There are no service 
records of any type associated with the claims file that 
reflect why the veteran's service was of three years' 
duration.  The absence of additional records to support the 
veteran's reported history in service does not weigh against 
his claim, as it is clear that his contention that there 
should be additional records is credible.  

Post-service clinical records dated in October 1975 include 
an opinion that the veteran had difficulty performing his 
work due to depression and that he needed psychiatric 
treatment.

The veteran was admitted for private hospitalization in 
December 1981 for chest pain.  One of the assigned diagnoses 
was anxiety neurosis/depression.  The veteran was 
hospitalized for complaints of being depressed for a very 
long time.  The diagnosis was dysthymic disorder.  

In November 1995, the veteran was hospitalized for evaluation 
of chronic fatigue "for the last 20 years."  Following 
evaluation, including sleep studies, the final diagnosis was 
anxiety/depression.

Clinical records provided by the Railroad Retirement Board, 
primarily dated in 1994 through 1996, show that the veteran 
sought post-service treatment for a variety of symptoms and 
suspected diagnoses including chronic pain, chest pain, and 
chronic fatigue.  Numerous diagnoses were ruled out or were 
suspected, but ongoing treatment for "possible" or 
suspected diagnoses, such as possible mitral valve prolapse 
related to chest pain, were not established, or were found to 
be mild.  December 1995 correspondence from the Railroad 
Retirement Board reflects that the veteran requested 
disability benefits, alleging inability to work, due to 
stress and depression.  December 1995 records also include a 
diagnosis of recurrent depression.

On examination in August 1996 for Railroad Retirement Board 
purposes, the veteran denied psychiatric treatment prior to 
March 1993.  However, on further discussion, the veteran 
noted that he had been in marital counseling since 1975 on 
and off, had attended a program for adult children of 
alcoholics in about 1985, and attended Alcoholics Anonymous, 
with his last drink being in 1984.  His wife apparently 
reported that she did not believe that he had ever been an 
alcoholic.  These records reflect that the veteran was 
discharged from psychiatric treatment when he failed to 
comply with his medication regimen, and reference a manic 
episode that was thought to be due to use of Prozac.

Private clinical records dated in 1996 reflect that the 
veteran was profoundly depressed, among other diagnoses.

On VA examination in June 1999, the veteran reported that he 
had been depressed all his life, but that it became worse 
while he was in the military.  The veteran displayed evidence 
of psychomotor depression and his affect was flat.  The 
examiner concluded that the veteran had bipolar affective 
disorder, depressed phase, but did not meet the criteria for 
a diagnosis of post-traumatic stress disorder (PTSD).  

At the time of a June 2003 VA examination, the veteran 
reported that he became depressed when his father died while 
he was in boot camp.  After he returned to service from his 
father's funeral, he found it very difficult to perform at 
the expected level because his depression continued.  He 
began to have panic attacks.  His concentration was impaired 
and he was threatened with dereliction of duty.  He became 
more anxious and depressed.  While stationed in the 
Philippines, he sought professional help.  He also decided to 
get married, but the veteran's marriage did not reduce his 
depression.  He reported that, after service, he worked for 
the railroad until he lost his job as a result of his mental 
health disability.  

The veteran was neatly groomed and dressed.  His affect was 
flat.  His cognitive functioning appeared intact although he 
had some difficulty recalling specific examples.  The 
examiner stated that the type of depression the veteran had 
was long-standing.  The examiner provided an opinion that the 
veteran's depression preexisted his service and was 
aggravated by his military experiences, including the nature 
of his work and his experiences following the death of his 
father.  The examiner further noted that the veteran's 
depressive disorder eventually led to the current bipolar 
disorder, and that it was possible, although it was not 
proven for certain, that Prozac he had been prescribed for 
treatment of the veteran's depression was a contributing 
factor to the development of manic and hypomanic states that 
led to the current diagnosis.  

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110.  A 
veteran may establish that a chronic disease was present in 
service by satisfactory evidence of a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b); Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997).  Service 
connection may be granted for any disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

As judicially formulated, in order for a claim to be granted, 
there must be competent evidence of current disability 
(established by medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (established by 
lay or medical evidence); and of a nexus between the 
inservice injury or disease and the current disability 
(established by medical evidence).  See generally Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The medical records confirm that the veteran sought 
psychiatric treatment in service, although a diagnosis at 
that time was not specified.  Also, the evidence clearly 
reflects that the veteran currently has an acquired 
psychiatric disorder.  In this case, there is only one 
medical opinion of record that addresses whether there is a 
nexus or link between the veteran's service and his current 
psychiatric disorder.  The opinion, offered in connection 
with a recent VA examination, is favorable to the veteran.  
The examiner provided an opinion that the veteran had 
depression prior to entering service and that the disorder 
was aggravated by incidents of the veteran's service.  The 
examiner further opined that the depression aggravated in 
service led, over time, to the currently diagnosed bipolar 
affective disorder.  


The service medical records and post-service clinical records 
are consistent with the history provided to the examiner who 
reached the favorable conclusion.  The Board also notes that 
there are other opinions of record, such as the June 1999 VA 
opinion that the veteran did not meet the criteria for a 
diagnosis of PTSD.  These opinions do not address the claim, 
which is now before the Board, and thus are not relevant.  


ORDER

The appeal for service connection for an acquired psychiatric 
disorder is granted. 



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

